1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     CLIFFORD WAYNE MILLER,                             Case No. 3:19-cv-00673-MMD-WGC

7                                   Petitioner,                         ORDER
             v.
8

9     STATE OF NEVADA, et al.,

10                              Respondents.

11

12          The Federal Public Defender has filed a Notice of Appearance on behalf of

13   Petitioner Clifford Wayne Miller (ECF No. 16).

14          It is hereby ordered that the Federal Public Defender, through C.B. Kirschner, Esq.,

15   is appointed as counsel for Petitioner pursuant to 18 U.S.C. § 3006A(a)(2)(B). Counsel

16   will represent Petitioner in all federal proceedings related to this matter, including any

17   appeals or certiorari proceedings, unless allowed to withdraw.

18          It is further ordered that Petitioner will have until May 26, 2020, to file an amended

19   petition and/or seek other appropriate relief. This deadline and any extension thereof may

20   not be construed as implied findings regarding the federal limitation period or a basis for

21   tolling. Petitioner at all times remains responsible for calculating the running of the federal

22   limitation period and timely asserting claims, without regard to any court-ordered deadlines

23   or extensions. Thus, a petition or amended petition filed within a court-ordered deadline

24   may still be dismissed as untimely if it violates the statute of limitations. See Sossa v. Diaz,

25   729 F.3d 1225, 1235 (9th Cir. 2013).

26          It is further ordered that Respondents must file a response to the amended petition,

27   including potentially by motion to dismiss, within 60 days of service of an amended petition.

28   Petitioner may file a reply within 30 days of service of the answer. However, Local Rule
1    LR 7-2(b) governs the response and reply time to any motion filed by either party, including

2    motions filed in lieu of a pleading.

3           It is further ordered that any procedural defenses Respondents raise to the

4    counseled amended petition must be raised together in a single, consolidated motion to

5    dismiss. Successive motions to dismiss will not be entertained, and any procedural

6    defenses omitted from the consolidated motion to dismiss will be waived. Respondents

7    may not file a response that consolidates their procedural defenses, if any, with their

8    response on the merits. But arguments that an unexhausted claim clearly lacks merit may

9    be included a procedural-defense response. If Respondents do seek dismissal of

10   unexhausted claims under 28 U.S.C. § 2254(b)(2) they must: (1) do so in a single motion

11   to dismiss, not in the answer; and (2) specifically direct their argument to the standard for

12   dismissal under § 2254(b)(2) as set forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th

13   Cir. 2005). In short, no procedural defenses, including exhaustion, may be included with

14   the merits in an answer. All procedural defenses, including exhaustion, must be raised in

15   a single motion to dismiss.

16          It is further ordered that in any answer filed on the merits, Respondents must

17   specifically cite to and address the applicable state court written decision and state court

18   record materials, if any, regarding each claim within the response as to that claim.

19          It is further ordered that Respondents must file the state court exhibits relevant to

20   their response in chronological order.

21          It is further ordered that all state court records and related exhibits must be filed in

22   accordance with LR IA 10-3 and LR IC 2-2 and include a separate index identifying each

23   exhibit by number or letter. The index must be filed in CM/ECF’s document upload screen

24   as the base document to receive the base docket number (e.g., ECF No. 10). Each exhibit

25   must then be filed as “attachments” to the base document to receive a sequenced sub-

26   docket number (e.g., Exhibit A (ECF No. 10-1), Exhibit B (ECF No. 10-2), Exhibit C (ECF

27   No. 10-3), and so forth). If the exhibits will span more than one filing, the base document

28   in each successive filing must be either a copy of the index or volume cover page. See LR

                                                   2
1    IC 2-2(a)(3)(A).

2           It is further ordered that a paper copy of any exhibits over 50 pages—for this case—

3    must be delivered to the Las Vegas Clerk’s Office and addressed to the attention of “Staff

4    Attorney.” Paper copies must be (i) file-stamped copies, bearing the document number

5    assigned by the CM/ECF system, (ii) securely bound on the left side to display the

6    document number, and (iii) tabbed to display exhibit numbers or letters on the right side

7    or bottom of the copies. See LR IA 10-3(i); LR IC 2-2(g).

8           DATED THIS 24th day of February 2020.

9

10
                                              MIRANDA M. DU
11                                            CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
